Filed 11/13/13 Montebello Police Dept. v. Super. Ct. CA2/4
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION FOUR




MONTEBELLO POLICE DEPARTMENT,                                           B251106

                   Petitioner,                                          (Los Angeles County
                                                                        Super. Ct. No. 3EA02757)
         v.

THE SUPERIOR COURT OF
LOS ANGELES COUNTY,

                   Respondent;

OSCAR CANALEZ-VENTURA,

                   Real Party in Interest.




         ORIGINAL PROCEEDING; application for a writ of mandate. Mildred
Escobedo, Judge. Petition granted.
         Jones & Mayer and Gregory P. Palmer for Petitioner.
         No appearance for Respondent.
         Janice Fukai, Alternate Public Defender, Thomas J. Burns, and Hyun S. Im for
Real Party in Interest.
       Petitioner Montebello Police Department filed the instant petition for a writ of
mandate challenging the trial court’s order requiring the disclosure of two complaints
contained in a Montebello officer’s personnel file. We conclude petitioner is correct that
the material ordered disclosed by the trial court is not relevant to the pending litigation
and grant the petition.


                  FACTUAL AND PROCEDURAL BACKGROUND


       Real party in interest Oscar Canalez-Ventura was charged with two counts of
burglary of a vehicle and two counts of petty theft. (Pen. Code, §§ 459, 484, subd. (a).)
He filed a discovery motion pursuant to Pitchess v. Superior Court (1974) 11 Cal.3d 531.
Counsel’s declaration alleged that the police report prepared by Detectives Miranda and
Avila attributed statements to Canalez-Ventura that he did not make. In the motion,
Canalez-Ventura sought discovery of complaints against the detectives that alleged,
among other things, they committed acts of dishonesty.
       On August 1, 2013, the trial court granted the motion with respect to complaints
relating to allegations of dishonesty. On August 20, the court conducted an in camera
hearing and examined the detectives’ personnel files. It ordered the disclosure of two
complaints against Detective Avila. Nothing in Detective Miranda’s file was deemed
discoverable.
       On September 10, 2013, petitioner filed a petition for a writ of mandate and sought
an immediate stay of the trial court’s discovery order. We granted petitioner’s request to
file, under seal, the complaints ordered disclosed. On September 19, we issued a
temporary stay of the trial court’s order and an alternative writ of mandate directing the
trial court to vacate its discovery order or show cause why a peremptory writ of mandate
should not issue ordering it to do so. Canalez-Ventura filed a return to the writ and
petitioner filed a reply.




                                              2
                                      DISCUSSION


       Petitioner does not dispute that complaints alleging that Detective Avila engaged
in acts of dishonesty are material. It argues the trial court was required to examine the
detective’s records in camera and disclose only those materials, if any, that were relevant
to the pending litigation. Petitioner is correct. (People v. Mooc (2001) 26 Cal.4th 1216,
1226 [after examining records in chambers, subject to statutory exceptions, “the trial
court should then disclose to the defendant ‘such information [that] is relevant to the
subject matter involved in the pending litigation.’ [Citation.]”].) Petitioner contends that
the information ordered disclosed is not relevant to the underlying case. Once again,
petitioner is correct.
       We have examined the two complaints at issue. Without divulging the precise
nature of the allegations made against Detective Avila, suffice it to say that neither
complainant accused him of engaging in any dishonest behavior. One stated the detective
approached and accused him of being intoxicated. It is telling that the complainant did
not deny that he was. Instead, he claimed the detective did not give him a blood alcohol
test, failed to read him his Miranda rights,1 and cut his lip during a struggle. The second
complainant alleged Avila was rude when he issued a citation and engaged in harassment
because he issued citations against her on two occasions.
       Simply put, neither complaint is relevant to the issues involved in real party’s
case. Whether Detective Avila failed to offer a blood alcohol test, allegedly used
unnecessary force, or was rude to a citizen has no bearing on real party’s claim that the
detective falsely reported real party’s statements during an interview. The trial court
erred in ordering the disclosure of the two complaints.




1
       Miranda v. Arizona (1966) 384 U.S. 436.

                                              3
                                     DISPOSITION


       Let a peremptory writ of mandate issue directing the superior court to vacate its
August 20, 2013 order granting real party’s discovery motion with respect to the two
complaints in Detective Avila’s personnel file. The alternative writ is discharged and the
temporary stay is lifted.


       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS



                                                 SUZUKAWA, J.

We concur:



       EPSTEIN, P. J.



       WILLHITE, J.




                                             4